 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSheet Metal Workers Union Local No. 3 and Mc-Carthy Heating & Air Conditioning Services,Inc. Case 17-CP-230November 17, 1980DECISION AND ORDERBY Ml MBI:RS P'I-Nl. I .I, TRUIESI)AI , ANI)ZIMMI:RMANOn July 30, 1980, Administrative Law JudgeWilliam L. Schmidt issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel and the Charging Party filed answeringbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegatd its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,l and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Sheet MetalWorkers Union Local No. 3, Omaha, Nebraska, itsofficers, agents, and representatives, shall take theaction set forth in the said recommended Order.Resplponldent has cxcpted to cert ain credibility fildilgs nade hy theAdmiulistratie ILaw Judge It i the Itareld's etlahlished plicy not toove rule ;I ;n administratllve law Judgesc resolutions wtllh respect to crelihility unlessll tie clcear preprtllderance of all if the rlei ant eidelce coln-vinccs us that the resolutiorls are incorrect Staundard )rv Wall I'roducl.Ino.. 91 NLRFB 544 (1951)). enfd 188 tF2d 362 (3d Cir 19511. e h;lavecarefully examined the record and find nod basis for reversing his findiigsDECISIONSTATI-MI NI OF1 HI: CASIWIL I.AM L. ScIMIm)I, Administrative Law Judge:This matter was heard before me on June 17 and 18,1980, at Omaha, Nebraska. The proceeding is based upona complaint issued on behalf of the General Counsel bythe Regional Director of Region 17 on April 29, 1980,'and an answer filed by Sheet Metal Workers UnionLocal No. 3 (hereinafter called the Respondent) on May7.2 The action was commenced pursuant to a chargeH lcrelalfter, dates which do rtt designate the year refer t 1980(In Itl iuss-cr, the Respondent alleged as an affirmative defense it,belief that a;lly rlief shuould bh withhcld because McCarth t ChargingIarly, engages il racial discriminratiorn Prior to the opening olf hie hear-ing, the I)epuly Chief Administrative l.aw Judge granted the (iceeral253 NLRB No. 53filed by McCarthy Heating & Air Conditioning Services.Inc. (hereinafter called McCarthy), on April 14.The complaint alleges that the Respondent violatedSection 8(b)(7)(C) of the National Labor Relations Act,herein called the Act, by picketing at three constructionprojects where McCarthy's services were utilized. TheRespondent admitted all of the preliminary allegations ofthe complaint in its answer but denied the substantive al-legations concerning the commission of the allegedunfair labor practice.Based upon the entire record and my observation ofthe witnesses in this matter, and after due considerationof the briefs filed by all parties, I make the following::FINI)IN(is OI F( I1. JURISI)I IlIONThe complaint alleges and the answer admits that Mc-Carthy, a Nebraska corporation engaged in sheet metalconstruction work and the installation of heating, air-conditioning, and refrigeration units at various construc-tion sites in the State of Nebraska, annually purchasesgoods and services valued in excess of $50,0(X) from sup-pliers located within the State of Nebraska which suppli-ers, in turn, purchased said goods and services directlyfrom other suppliers located outside the State of Nebras-ka. Accordingly, I find, in accord with the allegation ofthe complaint, that McCarthy is an employer engaged incommerce ithin the meaning of Section 2(2). (6), and(7) of the Act. I further find that it would effectuate thepurposes of the Act to assert jurisdiction in connectionwith this dispute.II. I ABOR ORGANI/ATION SAIUSThe Respondent admits, and I find, that it is a labororganization within the meaning of Section 2(5) of theAct.Clunsel's l lltion to trikc thi alffilnalive defense At the hearing, tleResponlident renewed its opposition t the General Counsel's mtilon tostrike relying on n LR.B .% Mu4antion IHouse C(tentl; Manugeni'ent (orp.,423 F 2d 471 (th Cir 1973) On the basis of the Respondent's argumentat that lime. I declined to vacate the aforemenlioned order- of the D)eputyC(hief Admilnisrative Law Judge Consistent with that ruling, I precludedtile Respondent fromnl decp:lopg evidence at the hearing concerning theemployment practices of McCarthy. In its brief, the Respondent assertedthat the foregoing action violated the due-process clause f the fifthamendment Whatever else may be said of the merits of the Respondent' sargument concerning .funsuon lous', it miscoinceisc a fundamental prinl-ciple l'his action is not a private action by McCarthy against the Re-spondent; nor does the fundmental interest of this agency lie in seeingthat McCarthy obtains relief Rather, the interest of this Agency i toassure that the channelts f commerce are nt -lgged by a accumula-tion of unfair labor practices. N LRB v J, & Laughlin Steel Corp.,301 U S I (19371 As a consequence, the Bi.d has historically prceed-cd onl merilorious charges regardless of the charging party)' private inter-est or lack If interest. il the dispute I'resumahly, the Respondent'sthelry would permit the disruption itf conlmerce vahere t ciiuld beshowvn hat the Clharging Party or any other person benefiting friimn thisagency's remedial actio), directly r indirectly, engaged in racial discrim-maltion. I see ino basis inttl ausion luse or its progerny to permit the tailto wag thec dog Accordingly myin rulings with respect t Ihis issue arehrebh ralfirned: Tiec (itenral Cotlllel's uopposed lotion o correct the tralscript isgralted.33( SI ETI MITAIl. WO()RKERS I OCA 3A. 'hc E:'iddncc'1. The picketing and other undisputed mattersAs noted above, McCarthy is, in essence, a sheet metalcontractor McCarthy's principal business office is locat-ed in Omaha, Nebraska. but, as is typical i the construc-tion industry, most of its services are performed at thejobsites of its customers. Early this year, McCarthy wasutilized as a subcontractor at three construction projectsin the Omaha area known as tile Long John Silver Res-tuarant, Bud Olsen's Bar. and The Yellow Building. Theevidence established that the Union caused McCarthy tobe picketed at the aforementioned jobsites.4In this con-nection, the parties stipulated that the picketing at theLong John Silver Restaurant occurred on February 25and 28; the picketing at Bud Olsen's Bar occurred onMarch II; arid the picketing at The Yellow Buildingbegan on April 9 and continued through April 18 withthe exception of Saturday. April 12, and Sunday. April13." It was also stipulated by the parties that the Re-spondent has never been certified by the National l.aborRelations Board pursuant to the provisions of the Act asthe collective-bargaining representative of any ofMcCarthy's employees. Likewise, the Respondent en-gaged in the picketing activities described above withouta valid petition being filed pursuant to Section 9(c) of theAct wherein the Respondent sought to represent any ofMcCarthy's employees.By letters dated May 3, 1979, and November 28, 1979,the Respondent's business manager, Bernard W. Preis,advised McCarthy that the Respondent was in possessionof information which indicated that McCarthy's wagesand benefits were "below or substandard to the areastandards which [the Respondent] has been successful innegotiating."" The letters go on to demand that McCar-thy pay the cost equivalent of the area standard or theRespondent would publicize the fact that McCarthy didnot pay the alleged area standard. There is no evidenceconcerning the nature or source of information in thepossession of the Union in May 1979 or November 1979which led the Respondent to believe that McCarthy waspaying substandard wages. Likewise, there is no evi-dence that any picketing or other publicity occurredafter the May 1979 letter was sent. There is, however, nodispute that, at the time of the aforementioned picketing,the economic cost of the wages and benefits which Mc-Carthy paid its employees was significantly lower thansimilar costs to employers who were bound to agree-ments with the Respondent. Both of the aforementionedletters disclaim any recognitional or organizational objec-tive on the part of the Respondent and undertake to pro-vide McCarthy with information as to the Respondent'si In the complallnt the General (Counsel alleged that the pickeling woascitnducted hy ja Mr X" At the oulti of he hearing, Ihe parties stipu-lated that "Mr X" is )uane I ebsack lito is described In further detailheii,.st I.leh ack Ietsillfi Illhat he plcketed for about 15 minlules rn I chrular25 and mot Iof ih i da1 o1t March I a, wc ll as Ihe days ti picketed inApril t ibt,k rad le rn lention of pickicling On February 28i the oil> differcrio. til e l on(ein o the Ma arid N eniher lettersis the Respondent's alculatiolll Ot' the s(il I the Atandard sag illandbenefit package I he cost had gonie up h Nembercalculation of the economic cost of the wage and benefitpackage alleged to constitute the area standard. According to Preis, Lichbsack was employed by theRespoindlett to conduct an investigation of the wage andbenefit programs which were being paid by various con-tractors in the area and to engage in the picketing activi-ties which are the subject of the instant dispute. Lieb-sack, who has been a member of the Respondent for 10or I I years but who has never been an official of the Re-spondent was paid a weekly salary and worked full timeon this project. Preis testified that he instructed Liebsackconcerning his duties and that from time to time Lieb-sack reported orally to him concerning the contacts hehad made during the investigation. In addition. Liebsackwas required to report his activities on written reportswhich Preis would utilize in explaining Liebsack's activi-ties to the Respondent's executi\e board. Although thereis evidence that Liebsack's investigation ivolved theemployees of other persons, there is no evidence that an,other person or employer other than McCarthy waspicketed by Liebsack throughout the period of time in-volved here. According to Liebsack, the decision toengage in picketing as made after he called the Re-spondent's office and discussed the matter with the Re-spondent's officials. Notwithstanding the fact that Lieb-sack has never been an official of the Respondent, I findon the basis of the record before me that he was anagent of the Respondent for all matters relevant hereinand an agent within the meaning of Section 2(13) of theAct, as alleged in the complaint.On each occasion when Liebsack was engaged in thepicketing, which is described above, he carried a picketsign which bore the following legend:FOR INFORMATIONONLY, EMPLOYEES OFMcCARTHY HTG. & A.C.DOES NOT RECEIVE WAGES& BENEFITS EQUIVALENTTO THOSE ESTABLISHEDBY SHEET METALWORKERS LOCAL #3THIS DISPUTE WITH ABOVENAMED EMPLOYER ONLY.The evidence shows that, on the second day of picket-ing at the The Yellow Building, employees of other per-sons engaged in a work stoppage. In addition, RobertRhatigan, one of McCarthy's employees, honored thepicketing at The Yellow Building. As a consequence ofthe work stoppage by other crafts, a reserved gatesystem was established at The Yellow Building jobsite onthe second day of the picketing. Although the gatesystem had a salutary effect on the willingness of the7 The cost informatlion supplied by the Respondent il Ihe letters is net-thcr ufficiently complete nor ullmhlbiguolls as to permit McCarthy tocomply with the demand h the Respoindeti that it pal Ihe "tist cquivalen " Ihis is especlally true in the instance of apprenlice ernplileesl whoare not mrleltioned in their letters However. in slew ,of he conclusiotrceached herein, I find it uninccessarN to consider hether r r lit the Re-spOInl(eilt las, in f;tc, seekirng to engllgge in proi rfl bargaining in thesubject of ctst equivalency331 DECISIONS OF NATIO()NAL LABOR RELA(IONS BOARDother employees to report to work, Rhatigan remainedoff work for approximately 5 days.2. The objectThe evidence discloses that, in addition to Liebsack'spicketing activities, he also contacted several ofMcCarthy's employees in an effort, ostensibly, to obtaininformation as to their wages and benefits. The GeneralCounsel and McCarthy contend that the true object ofthe Respondent's picketing activities described above aredisclosed by the nature of Liebsack's face-to-face activi-ties with McCarthy's employees.Paul A. Terry, who was employed by McCarthy atthe times described below as an apprentice mechanic-in-staller, was contacted by Liebsack on several occasions.According to Liebsack's records, he first approachedTerry on February 18.H At the time, Terry had been em-ployed by McCarthy for approximately a month. Ac-cording to Terry, Liebsack approached him while he andanother employee, Roger Trent, were working at theNorthwest Fabric Building in Omaha. Terry testifiedthat Liebsack asked them for the identity of their em-ployer and what they were being paid. Both men refusedto supply Liebsack with the latter information at thattime.Terry testified that, approximately a week later, Lieb-sack approached him at a Wendy's restaurant in Omahaand again sought to learn what he was being paid byMcCarthy. This brief conversation resulted in Terry tell-ing Liebsack that he was paid somewhere between $5and $8 per hour. No one else known to either man waspresent on this occasion.As noted above, picketing first occurred at a McCar-thy jobsite on February 25. Terry and a fellow employ-ee, Robert Gebhardt, were working at the picketed job-site on that day. On February 28, Terry and Gebhardtagain reported for work at the same jobsite. As theywere unloading their tools and materials in preparationfor commencing work, Liebsack approached them andinquired as to whether or not he could ask them somequestions. According to the two McCarthy employees,they agreed and the three men proceeded inside thebuilding under construction." Once inside, Liebsackasked Terry and Gebhardt if they would fill out a paperabout their wages. According to Gebhardt, Liebsack re-moved two papers from a manila envelope and laid themdown on an adjacent work bench for the two men tosee. Gebhardt told Liebsack that if he would leave twocopies they would take them to John McCarthy, the Re-spondent's president, to have them approved and thenwould give them back. Liebsack declined to follow thatprocedure because, according to Terry's testimony, theybelonged to the Respondent and he had to hang on tothem. An inquiry was made of Liebsack as to whether ornot he was the individual who had been picketing thejobsite on February 25. Liebsack acknowledged that heI.ichbsack's records refer to Terry as Paul McCarthy I lbhsack ex-plained Ihat h misunlderstood 'Tcrry's name because a Ilhl)vw emrployecshouled, "McCarthy get up here," at 'erry in the course of their firs!conversatllonl! Uless otherwise noted, the report of this conversation which ti llowsimmediately herein is based on the testimony of Terry and Gehhardtwas. Gebhardt asked if he were trying to harrass McCar-thy arid, according to Terry, Liebsack responded bysaying, "No, I'm just picketing to do you a favor to getyour sages up.""' Gebhardt asked Liebsack if he weretrying to organize McCarthy. Liebsack responded bysaying, "I'm not trying to organize you now, but I'm notsaying I won't ill the future." Gebhardt then expressedhis opinion that he thought McCarthy was too small tobe organized. Liebsack stated that he knew of a three-man shop in Omaha that was union and that, if McCar-thy was big enough to bid on union-size jobs, he shouldbe able to become a union shop and pay union wages.According to Gebhardt, the conversation continued forsome period of time and from time to time Liebsack re-newed his request to complete the survey form Liebsackhad requested. In addition, the two employees persistedin their refusal to inform Liebsack concerning theirhourly rate of pay. At one point, Liebsack asked Geb-hardt how long he had been working in the industry andwhen Gebhardt responded, Liebsack produced a secondsheet of paper listing the Responident's apprentice scaleand told him that he would be making $6.17 per hour ifhe were working for a union shop. Liebsack asked ifGebhardt were making that much, but Gebhardt still re-fused to answer that question. Gebhardt testified thatLiebsack asked questions concerning their insurance and,at one point in this portion of the conversation, Liebsackremarked that he knew they had insurance but did notknow how good it was. Then, according to Gebhardt.Liebsack went on to explain in detail the insurance pro-gram available in the union shops including the fact thatdental insurance is provided. Gebhardt testified thatLiebsack inquired about the trade school sponsored hbythe nonunionl shops aid if McCarthy employed anywomen or minorities. Gebhardt stated that Liebsackasked the two men about jury duty pay and explained tothem that the Respondent had earned this benefit for em-ployees. When the conversation concluded, Liebsack leftthe building but returned to where the two men wereworking inside shortly thereafter. According to Geb-hardt, Liebsack asked if they had performed the sheetmetal work on the outside of the building. Liebsack wasinformed that they had not because that was not a partof their contract. According to Gebhardt, Liebsack toldthe two men that if McCarthy were a union shop theywould have the right to do all of the sheet metal workon the jobsite.Following this conversation, Gebhardt had no furthercontact with Liebsack. However, Terry was contactedby Liebsack one further time which he estimated to beapproximately a month later in Bellevue, Nebraska. Onthis occasion, Terry just arrived at a residence where hehad been assigned to wvork when Liebsack approachedhim and again requested that he complete Liebsack'ssurvey form. Terry declined again to do so and Liebsackpersisted in his request. Finally, Terry told Liebsack notto bother him at work-to contact him at home if hewanted to speak with him about the Union. Liebsack re-sponded, "I'll do that, I have your phone number."G' Oebhart's ers5in o his slatemni tl by ichsack as "n'm pickeyiagfIr you hecause McCarthy Comnpany pays sub-standard wages."332 SIHEET METAL NW()RKERS LOCAL 3Robert Rhatigan, another of McCarthy's employees,testified that he was approached hy Liebsack while heworked on The Yellow Building jobsite and requested tocomplete a survey form. According to Rhatigan, Lieb-sack handed him the form which he completed andsigned. On the basis of the documents in evidence, it ap-pears that Liebsack was successful in securing the coop-eration of at least two other McCarthy employees incompleting the survey.In general, both Preis and Liebsack asserted that thesole object of the picketing was to advertise the fact thatMcCarthy was paying its employees substandard wagesand benefits. As previously noted, the May and Novem-ber 1979 letters from Preis to McCarthy recited that theRespondent was in possession of information that Mc-Carthy was paying substandard wages and benefits. Nev-ertheless. when Liebsack was initially hired for the pur-pose of conducting the Respondent's investigation, heimmediately undertook to contact the McCarthy employ-ees.Liebsack testified that his first contact among the Mc-Carthy employees was with Terry and Trent and thatthis occurred on February 18, the day he was hired, atapproximately 12:30 p.m. Liebsack testified that he wasunable to obtain any information from either of the twoindividuals at this time. On February 22, at approximate-ly 2 p.m., Liebsack contacted Robert Rhatigan in personand informed Rhatigan that he was taking a survey forthe Respondent. According to Liebsack, Rhatigan insist-ed on completing the survey form himself so Liebsackcovered the materials on the form which pertained tononeconomic items and the benefits under the Respond-ent's agreement with two sheets of paper and paper clipsto hide them from Rhatigan's view. As a result of the in-formation obtained from Rhatigan and subsequently fromTerry, Liebsack was satistied that the Respondent waspaying substandard wages at the time that the picketingbegan on February 25.According to Liebsack's version of his activities, hecontinued his efforts to survey the McCarthy employeesafter the February 25 picketing for the purpose of deter-mining whether or not McCarthy adjusted the economicpackage paid to its employees. With one exception, Lieb-sack steadfastly maintained that his inquiry of the Mc-Carthy employees was limited to questions pertaining tothe economic benefits they received. The exception wasLiebsack's inquiry of McCarthy's employees as to wheth-er or not McCarthy employed any minorities or females.Preis explained the purpose of this inquiry in his testimo-ny as follows: "If we became aware of any minority orfemale that [sic] qualified in the trade, we would mostcertainly approach them about coming into the union."Liebsack acknowledged that, although he generally in-quired as to what benefits the McCarthy employees re-ceived, he made no inquiry as to whether or not they re-ceived such benefits as holiday pay or vacation pay be-cause-according to Liebsack-such benefits were notcommon in the industry. Moreover, with respect tohealth and life insurance, there appears to have been noeffort to inquire as to the cost of such benefits. Thus.Liebsack testified that he inquired as to whether or notthe employee or the employer paid for the insurancebenefit and assumed that the cost of the plan provided toMcCarthy's employees was the same or greater than thecost of the Respondent's insurance.Although Liebsack recalled talking to Terry and Geb-hardt on February 28 and further recalled that there wasa discourse between Gebhardt and himself, he acknowl-edged that he could only recall some of the details oftheir conversation. In this respect, Liebsack testified thatwhen he approached Terry and Gebhardt he asked themto tell him what their wages and monetary benefits wereand they informed him that John McCarthy had instruct-ed them not to talk to him. Liebsack then asked if theywere making over 5 per hour and Terry told him thathe was making between $5 and $8 per hour. The onlyrecollection of the comments by Gebhardt which Lieb-sack recalled in his testimony was that Gebhardt re-marked that he did not think McCarthy was big enoughfor a union. Liebsack testified that he responded to thatremark by saying that he was not trying to organize Mc-Carthy at that time and that he did not know of any timewhen the Respondent would try to organize McCarthy.Although Liebsack acknowledged that he removed thesurvey form from his briefcase in the presence of Terryand Gebhardt on this occasion, he asserted that he didnot display it to them. Liebsack specifically denied stat-ing to Terry and Gebhardt that, if McCarthy wereunion, the outside sheet metal would have been includedin their contract or that, if McCarthy were big enoughto bid on jobs of that size, it was big enough to be union-ized or any other words to the effect of those two state-ments attributed to him by Terry and Gebhardt.There is absolutely no evidence that Liebsack or anyother agent of the Respondent specifically asked any ofMcCarthy's employees to become a member of the Re-spondent or to execute an authorization card. Liebsackspecifically denied that he ever did so.Apart from the survey form previously referred to,two other types of forms which were utilized by Lieb-sack during his investigation of McCarthy are in evi-dence. One form (G.C. Exh. 4) is designed to summarizeinformation pertaining to all of the employees. It con-tains columns and space to list the employee's name,wage rate, and classification, and a final column for gen-eral remarks. In the remarks column, Liebsack notedafter Trent's name the following:Ex-union memberAnti Union Emotion 2/18More Co-op 3/11/80In the same column Liebsack noted that employees Ja-cobsen and Rhatigan were also former members. Follow-ing Terry's name, Liebsack noted that there was no rela-tion presumably with John McCarthy but, after KeithMcCoy's name, Liebsack noted that he was one of theboss' sons. I The other type of form utilized by Liebsack was de-signed to maintain information about each individual em-O n)1 this form rerr is lis'.d a Paiul McCarih for Ihe ,hamc rea. ona, explllned i1 fn 7 Keith McCo','s father was decrlhed onl) as a"partnelrt of John McCarilh:333 I)ICISI()NS OF NATIONAL LA()OR RLATIONS l3()ARI)ployee. Among other items on this form, space is pro-vided thereon to show the date and location of the con-tacts with the particular employee. With respect to Rha-tigan, there are five entry dates between February 22-when Rhatigan completed the survey form-and March14. One includes a telephone call on February 24 at 8:45p.m. Liebsack testified, however, that some of the entriesin this space are for occasions when he observed individ-uals on particular jobsites.The so-called survey form which Rhatigan completedis attached hereto as Appendix A [Appendix A is omit-ted from publication]. In his testimony, Liebsack referredto the form as a comparative analysis sheet. Liebsack as-serted that he prepared the form himself as an aid in hisinvestigation. He asserted further that the Respondent'sbenefits are listed on the form solely to assist him incomparing the Respondent's benefits with those of theemployee being interviewed.There is no evidence that the Respondent ever solictedMcCarthy for recognition as the representative ofMcCarthy's employees. In fact, both Preis and Liebsackdisclaimed any desire on the part of the Respondent torepresent McCarthy's employees in their testimony.13. Concluding Finding.sIn general, Section 8(b)(7)(C) prohibits the picketingof an employer by a labor organization which is not rec-ognized or certified as the representative of the employ-er's employees beyond a reasonable period not to exceed30 days from the date when the picketing commencedfor a recognitional or organizational object without a pe-tition being filed pursuant to Section 9(c) of the Act.Picketing solely for an area standards objective is notwithin the purview of Section 8(b)(7). Houston Buildingand Construction Trades Council (Claude Everett Con-struction company), 136 NLRB 321 (1962).However, as a labor organization normally seeks to or-ganize the unorganized, it must make clear in unmistak-able terms that its immediate goal is limited to protectingarea standards. Painters Local 272, Brotherhood of Paint-ers, Decorators, and Paperhangers of America, AFL-CIO(Charles R. Curtiss, an Individual), 183 NLRB 933 (1970).As the Respondent has never been recognized by Mc-Carthy or certified as the representative of any of its em-ployees and as no petition was filed within the 30-dayperiod following February 25-the date when the Re-spondent commenced its picketing activities against Mc-Carthy-the only remaining question is whether or notan objective of the Respondent was recognitional or or-ganizational in its purpose. In every case this question isone of fact and not of assumptions and presumptions.Sales Delivery Drivers. Warehousemen and Helpers Local296 of Santa Clara and San Benito Counties, California, tal. (Alpha Beta Acme Markets Inc.), 205 NLRB 462(1973).In the testimony of its representatives and by the asser-tions contained in the letters sent to McCarthy and thelegend displayed on its picket signs, the Respondent as-serts that its sole objective was to publicize the fact thatMcCarthy pays its employees substandard wages andbenefits. 12 However, in determining the true objective ofconduct alleged to violate section 8(b)(7) of the Act, thetrier of fact must weight all the facts and circumstances.Having done so, I have concluded that the Respondentdid not limit its goal to protecting the area standard.Rather, I find the preponderance of the credible evi-dence establishes that the true objective of the Respond-ent's conduct was to pressure McCarthy to recognize theRespondent and to compel McCarthy's employees toaccept the Respondent as their representative.In reaching the foregoing conclusion, I do not credittestimony of Liebsack where it conflicts with the testi-mony of Terry, Gebhardt, and Rhatigan. Liebsack's ex-planation of the laborious procedure he allegedly fol-lowed with blank sheets of paper and paper clips to hideportions of the survey form which obviously have noth-ing to do with the Respondent's investigation of the eco-nomic conditions of McCarthy's employees as well as hisadmittedly incomplete recollection of his exchange withCiebhardt is sufficient to cast a pall over any of his testi-mony which contradicts the testimony of the aforenamedemployee witnesses By contrast, Terry, Gebhardt, andRhatigan all impressed me during the course of their tes-timony as being forthright and making an honest effortto describe what they heard and observed. Moreover, asRhatigan appears to have supported the Respondent's ef-forts by honoring its picket line for a few days andopenly providing the Respondent with information con-trary to John McCarthy's instructions, I find it most un-likely that he would take the witness stand and fabricatea story about what occurred when he completed thesurvey form.Having concluded that the testimony of the employeewitnesses most accurately comports with what actuallyoccurred, the credible evidence, in my judgment, demon-strates that the Respondent's investigation to determinewhether or not McCarthy was paying substandard wagesand benefits was a mere charade designed to mask theRespondent's true objective of impressing uponMcCarthy's employees the benefits which could begained by union representation as well as the Respond-ent's willingness to apply pressure through picketing tosupport that objective. Thus, if the assertion contained inthe May and November 1979 letters to the effect thatMcCarthy's substandard conditions had been reported tothe Respondent were true, the investigation conductedby Liebsack was totally unnecessary. Moreover, as Lieb-sack continued to pursue both Rhatigan and Terry afterthey provided him with information indicating their sub-standard conditions, the inference is warranted that hehad some other object in mind. In addition, I find thatLiebsack openly displayed the survey form to the Mc-Carthy employees and that he did so for the purpose ofdemonstrating the disparity between their conditions andthe conditions of the employees who were representedby the Respondent, which the format of the form is de-signed to do. That Liebsack's investigation lacked an im-z I here is no isuc hat McCarthy's wage. arni hbenefits ,ar hcbeothose negotiated hby the Respondent the I(; inral ( ounsel and McCarthydonot (ispute he clainl of the Respoindent tIat its negoiated economicpackage is the standard in he area ilsolvel334 SIIFF MfF[AI Wl ()RKI'RS OI()CAI. 3tmediate area stanidards purpose is further demonsiraledby the nature of the notes twhich he maintained concern-iig his contacts with McCarthy's employees. As report-ed above, the notes reflect, where appropriate, the priorunion membership of McCarthy's employees and, in theinstance of Trent, Liebsack's judgment as to Trent's atti-tuide toward unions. I. ven Preis' explanatlioni concernlinigthe reason for iebsack's inquiry concerning minoritiesand females reflects an organizational intentt.To the extent that any ambiguity remains concrmningl.iebsack's object and thus the Respondent's object, I.ieh-sack's statements on February 28 to Terry and (iebhardtserve to remove all reasonable doubt. Thus apart fronttelling those two employees that the Responldent's pick-eting was to bentelil them. Liebsack went o to demon-strate by his word hat the Respondent was desirous ofrepresenting McCarthy's employees and having McCar-thy among the ranks of the union shops when he con-veyed the following messages: (1) Contrary to Geb-hardt's assertion, McCarthy was not too small to be aunion shop; (2) as a union shop, the employees wouldhave more work: and (3) the Uniotn was a leader in oh-taining employee beilefits. 4In this context, Liebsack'sstatement to (iebhardt and Terry that he could not saythat the Respondenit would not attempt to organize themin the future was, in my judgnlent, a clear invitation tothe employees to iniliate an orgaizing effort and thepicketing was a clear message to McCarthy that itsnormal business would be disrupted so long as it re-mained nonunion.Upon considering the foregoing circumstances, I findthat the declarations by the Respondent's agent that theRespondent's sole objective in connection with activitiesdirected toward McCarthy in February, March, aindApril was to publicize McCarthy's substandard condi-tions are self-serving and lack credence. Accordingly, onthe bais of the foregoing and the entire record, I findthat the Respondent violated Section X(b)(7)(C) of theAct.C. The .ffi'ct of the UnJair Labor Practices UponCort n erceThe activities of the Respondent set forth in A and B,above, occurring in connection with the operations ofthe Respondent described in section , above, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce.lt In ils brief, McCarthy argued that Liesack', inscstigation of thecosl factlrs applicable tI, benefils paid by McCarthy s'as st perfunctoryas to further demonstrate that Ihe Resporideni's asserted object was pre-text Although I have carefully cltnsidered Liebsack's teslinnony i thisregard. the dlsparity in wage rates alonie in many instances hetweern thenegoiated standarrd andi that paid hy McCarthy appear so significant asIlo itake iy reliance n this factor unljustifed. Mretover, it strikes me a,inclriigruous Iti readily coilcedc asl McCarthy did. tha i econoloinc cstfor employee wages and helnefils w; s belsow the ngotialed standard ontthe oine hanld arid. in the tither hand. fault the Respolndcnli fr not goingIt great difficully in deermining this fact precisely'4 There is no teslirnmony that iebsack eer explained to McCarthy'semployees that the Respondenit's real interest in pi,.ketig was the exist-ing member, alleged to hlae been put ut !of work h tIhe substandardcondiio,ns if McCarthy's enliploy cTill Rit M )YHaving found that the Respondent has engaged in cer-tain unfair labor practices, it is recommended that theResponden at be ordered to cease and desist therefrom andto take certain affirmative action set forth in the recom-mcinded Order, below, designed to effectualte the policiesof the Act.CoNCI usIoNS )ot L\ W1. McCarthy Hcating & Air Conditioning Services,Inc., is an employer engaged in commerce withini themeaning of Section 2(2), (6), and (7) of the Act.2. Sheet Metal Workers Union Local No. 3 is a labororganization within the meaning of Section 2(5) of theAct.3. Sheet Metal Workers Union ocal No. 3 has neverbeen recognized or certified as the collective-bargainingrepresentative of any of the employees of McCarthyHeating & Air Conditioning Services. Inc.. at any timematerial hereto.4. By picketing McCarthy Heating & Air ConditioningServices, Inc., for a period beyond 30 days from thecommencement of said picketing without filing a petitionunder Section 9(c) of the Act, and with an object offorcing or requiring said McCarthy to recognize or bar-gain collectively with it or forcing or requiring saidMcCarthy's employees to accept or select it as their col-lective-bargaining representative, Sheet Metal WorkersUnion Local No. 3 has engaged in an unfair labor prac-tice within the meaning of Section 8(b)(7)(C) of the Act.5. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record herein and pursuant toSection 10(c) of the Act I make the follow ing recom-mended:ORDER ',The Respondent, Sheet Metal Workers Union LocalNo. 3, Omaha, Nebraska, its officers, agents, successors,and assigns, shall:I. Cease and desist from picketing McCarthy Heating& Air Conditioning Services, Inc., or causing said Mc-Carthy to be picketed, with an object of forcing or re-quiring said McCarthy to recognize or bargain collec-tively with it, or forcing or requiring employees of saidMcCarthy to accept or select it as their collective repre-sentative in circumstances violative of Section 8(b)(7)(C)of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its business office and meeting hall copies ofthe attached notice marked "Appendix B."Copies of:' In te (sent no excvptions are filed as preosided bh Section 112 46of he Rules and Regulations of the National I ahbor Relation IBoard Ihefindings, coincl usions and recommended Order herein shall. as prodidedill Sec 1)2.48 of he Rules and Regulations, be adopted by the itBoard andhec(lines its findings, concluionlll, alld ()rdl, and all objections theret(ishall be deemed waived for all purpose,i I e cticrr Ihal is () Order is enforced by a Judgmenll of a InilledSlates Cl)tIr of Appeal,,. the words i the notice reading "'Posted by('ontnu edIt5 DECISI()NS OF NAII()NAI. I AIB¢)R R.AIIO()NS I()AIRI)said notice, to be furnished by the Regional Director forRegion 17, after being duly signed by a representative ofthe Respondent, shall be posted by the Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are cLs-tomarily posted. Reasonable steps shall be taken to insurethat said notices are not altered, defaced, or covered byany other material.(b) Furnish to the Regional Director for Region 17signed copies of said notice for posting McCarthy Hleat-ing & Air Conditioning Services, Inc., if willing, inplaces where notices to employees are customarilyposted. Copies of said notice, to be furnished by the Re-gional Director, after being signed by the Respondent,shall be forthwith returned to the Regional Director fordistribution by him.(c) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Decision,what steps the Respondent has taken to comply here-with.Order o.f Ihe National Lahor Relatilons lBoard" hall read "'o,tled I'lru-ant to a Judgmenl ,of the Uniited Slates Cour of Appeals Tlfolrcing allOrder f the Nationall I.abor Relallion, Board."APPENDIXNo I I( t, ) I t1'I ()y l:.S AND1 M lI:K RSPo'Si I Yi ()tRI)IR ItttNA IONA LiOR RTIAI IONS BOARI)An Agency of the United States GovernmentWi ll WI NOI picket or cause to be picketed Mc-Carthy Heating & Air Conditioning Service, Inc., atjobsites and other locations where McCarthy Heat-ing & Air Conditioning Service, Inc.. is engaged inits normal business activity, under conditions pro-hibited by Section (b)(7)(C) of the National LaborRelations Act, as amended, where an object thereof,is forcing or requiring McCarthy Hleating & AirConditioning Service, Inc.. to recognize or bargainwith us as the representative of McCarthy Heating& Air Conditioning Service's employees, or forcingor requiring McCarthy tleating & Air ConditioningService's employees to accept or select us as theircollective-bargaininlg representative.Sl l I MI xI WORKIRS UNION LOC(I?No, 3336